Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related performing online transaction.
Claims 1, 2, 4-6, 8, 10-23 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1, 2, 4-6, 8, 10-23 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 23 recite receiving an indication of interest, generating transaction information, detecting a single step, initiating transaction and notifying the user.
The limitation of receiving an indication (selection), generating information, receiving a single step, performing transaction and notifying the result of transaction covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a processor a server (processor), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (performing transaction based on stored information). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional element of a processor or server for receiving selection (indication of interest), generating transaction information and a user selecting a single step for performing transaction and notifying the user. The claims as a whole merely describe how to generally apply the concept of performing transaction using stored user information. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, detecting, initiating transaction and displaying status of the transaction), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Holdings, LLC v. Bed Bath & Beyond, Inc. (local processing of payments for remotely purchased goods); Credit Acceptance (processing an application for financing a purchase);Trading Technologies Int’l, Inc. v. IBG LLC (placing an order based on displayed market information). 


Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server or a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see Fig. 15 and 16 and pp. 19). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 4-6, 8 and 10-23, merely add further details of the abstract elements recited in independent claims (such as sending information for payment processing, presenting the transaction information, determining user is untrusted user, requesting the user to authenticate, etc.,) without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 4-6, 8 and 10-23, are patent ineligible. Hence, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,  recites the limitation "retrieved the ad creative" and “the targeted ad”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui et al. (US 2013/0179345 A1).
Claims 1, 23:
	Bui teaches receiving an indication that a user is interested in a product in an advertisement that was presented to the user (customer browses at the merchant website and identifies product for purchase); 
generating transaction information, the transaction information including product
information, payment instrument information, and shipping information (retrieving the customer information from the information service), and presenting it to the user in a manner such that the user need only perform a single step in order to trigger the transaction; detecting that the user has performed the single step; initiating the transaction and notifying the user of the result of the transaction (the information service authenticates the customer by verifying … and providing link for performing the one click transaction and returns an order confirmation page to the customer) (see [0060]-[0064]).
Claim 2:
Bui teaches initiating the transaction comprises sending the transaction and payment information directly or indirectly to relevant parties for payment processing and fulfilment of the ecommerce transaction (at checkout page and presents to the customer a button to use a payment for initiating the transaction) (see [0078]-[0082]); and
presenting the transaction information to the user comprises generating and presenting to
the user a landing page that includes the transaction information along with a button or image
which the user can click or touch to initiate the transaction (the page also provides a button that can be clicked and the customer information transferred to the referring merchant and the customer’s web browser is then directed back to the merchant’s web site …) (see [0079]-[0082])
 Claim 8:
Bui teaches determining that the user is new user and requesting to sign in with a payment provider and accept checking/billing agreement that allows the backend server and/or seller to make payments on behalf of the user via the user’s payment provider account; 
storing customer information for the user (authenticating the user and re-verify the authenticity of the user … billing information previously accessible to an offer provider … user already been authenticated (the customer using a computer interacts with the information server to register by providing various type of customer information including customer name, credit card number, deliver address … and authentication information land stores in a database …, the server authenticates the customer using the authentication information (see [0035]-[0038]);
generating a cookie or other tracking information; and storing an association of the cookie and a device signature of the device used by the user; and providing the cookie and/or java script to the landing page (the user initially specifies a credit card, shipping address, and shipping method to be used with the 1-Click, placing an identifying cookie on the customer’s computer) (see [0008]-[0009], [0093]-[0094], [0108]-[0111]) 
Claim 10:
Bui teaches wherein the advertisement that was presented to the user was presented by an Advertising Partner (Merchant) that:
detected an association between the user and a payment provider (merchant using customer information to process payment for item …);
matched the user to an advertising campaign segment;
filtered the user based on past user behavior; filtered the user based on a fraud score and/or user history of behaviors; matched the product based on user interest history (transferred information includes item purchased, interest profile, and other type of information that may be used by the merchant to generate personal purchase recommendation or otherwise customize the merchant site) (see [0026], [0038]-[0039]); retrieved the ad creative that includes a backend server URL; and placed the targeted ad into content being consumed by the user (see [0085]-[0089]).
Claim 19:
Bui teaches  (Currently amended) The method of claim 1, further comprising:
requesting a payment provider to provide a list of user IDs for ad targeting; and
registering for push notification from the payment provider (the transformed customer information to the merchant includes user ID (e-mail) that may be used to generate personal purchase recommendation) (see [0038]).
Claim 20:
Bui teaches receiving , during an ad campaign wherein an advertising partner is serving ads through ad servers, feedback or detects changing conditions (user action such as item purchased), and in response:
requesting a product inventory update;
targeting updates based on behavior, fraud or other condition or trend (and generating personal purchase recommendation or customize the merchant web site (see [0038], [0039]);
receiving verification that ads are being served to targeted users/devices; and/or
sending ad offers and creative updates to the ad partner.
Claim 22:
Bui teaches wherein transaction information is displayed within a generic web browser or other standard, non-custom / non-customer-specific application, and clicking on the advertisement causes the landing page to be displayed by a backend server, without requiring or engaging a customer application (see [0048]-[0053]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bui and further in view of Ligatti et al. (US 2016/0180072 A1).
Claims 4, 5:
Bui teaches prior to generating the transaction information, the customer using a computer interacts with the information server to register by providing various type of customer information including customer name, credit card number, deliver address … and authentication information land stores in a database …, the server authenticates the customer using the authentication information (see [0035]-[0038]).
Bui failed to teach  determining that the user is a returning, untrusted user; in response to determining that the user is a returning, untrusted user: requesting the user to authenticate with the payment provider; and receiving an indication of the result; wherein determining that the user is a returning, untrusted user comprises determining that the user identity is known but the user device is not associated with the user or determining that the user has engaged in potentially fraudulent activity. Ligatti teaches when authenticating application launches in the requesting client device if the requesting device has not been registering initiating a registration process, … once the user registers the requesting client device the verifying client device needs to be registered with the same email … the authenticator retrieve the user credentials and verified device identifiers associated with each device that the user registering…. (see abstract, [0062]-[0067]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include Ligatti identification of different device in Bui’s authentication system in order to verify the device used by the user is an authenticated or registered device before making the purchase in order to prevent transaction fraud.  
Claim 6: 
Ligatti wherein receiving an indication of the result comprises at least one of:
receiving an indication that the authentication was successful, wherein the backend server associates the device with the user: or receiving an indication that the authentication was unsuccessful, wherein the backend server marks the user device as being compromised (see fig. 3, 4, [0074]).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bui and further in view of Bacastow (US 8,577,804 A1).

Claim 11:
 Bui failed to explicitly teach executing fraud business rules locally or at an entity different from the backend server; determining a fraud score based on behavior, history, velocity, and/or device signature; upon a determination that fraud is likely, declining the purchase; and
upon a determination that fraud is not likely, initiating transaction with the payment provider. Bacastow teaches performing normal fraud and security check, by a Gateway or Acquirer, including velocity checking (volume of transactions received from an IP address or payment card) and approve or cancel purchase based on certain characteristics (see col. 9 lines 7-47). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include the fraud detection, in Bacastow, in Bui transaction system in order to avoid transaction fraud by detecting fraudulent activity. 

Claim 12:
Bui/Bacastow teaches wherein initiating the transaction with the payment provider comprises: retrieving  payment information from the payment provider;
placing the order; reporting the order status to the user; and displaying a receipt to the user (see [0116]-[0119], Bacastow col. 9 line 7-47).
Claim 13:
Bui teaches wherein retrieving payment information from the payment provider comprises:
requesting a Tokenized Primary Account Number (communication using SSL for security (which includes encryption) (see [0041-[0043]), TPAN, from the payment
provider, the request identifying the checkout/billing agreement and a transaction total; and 
receiving the TPAN representing the card account number, Card Verification Value, CVV, or Card Verification Code, CVC, and expiration date, which are used when placing
the order (see [0038], [0050]-[0053]).

Claims 14-16:
Bui teaches wherein initiating the transaction with the payment provider comprises:
providing transaction information to a payment provider to process payment transaction; and
receiving transaction result information from the payment provider; wherein providing transaction information comprises providing an amount, a customer ID, and/or a seller ID;
wherein receiving transaction result information comprises receiving a transaction ID, an authorization ID, a transaction amount, and/or a retailer ID (see [0038], [0072], [0126]).

Claims 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bui and further in view of Chorney (US 2011/0213678 A1).
Claim 17:
Chorney teaches detecting an update trigger event; and in response to detecting the update trigger event, performing at least one of.
requesting a list of products from a retailer backend and updating product and pricing information maintained by the backend server;
requesting a list of offers from the retailer backend and updating offer information maintained by the backend server; and requesting a list of available inventory form the retailer backend
and updating inventory information maintained by the backend server (each online store features web page authoring tools, update site automatically, … retains session information, does inventory tracking, inventory handling, price change utility import/export inventory data etc. (see [0056]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include Chorney’s updating or price or inventory, in Bui’s transaction system, in order to display the item to the user based on the current or updated price and inventory data. 
Claim 18:
Chorney teaches wherein detecting an update trigger event comprises detecting creation of a new ad campaign, and/or detecting a change in products, offers, or inventory status (see [0078]).
Claim 21:
 Chorney teaches receiving, from a campaign manager, a request to get products from a catalogue, retrieving current inventory from a retailer backend, and applying inventory rules
for algorithms; receiving ad offers and applying algorithms for the ad offers;
receiving a request to run algorithms for targets for ad offers, collecting
target metrics from the retailer backend, and applying  algorithms for ad offers;
sending targets in segment for review by the campaign manager; and/or
receiving ad creatives and dynamically creating ads and associated
backend server URL links (the online store features web page authoring tools, unlimited product categories, product promotion, updating site automatically, …) (see [0056]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688